Name: Commission Regulation (EEC) No 3282/90 of 14 November 1990 amending Regulation (EEC) No 2430/90 fixing for the 1990/91 marketing year the amount of the aid for the cultivation of certain varieties of grape intended for drying
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 90 Official Journal of the . European Communities No L 315/21 COMMISSION REGULATION (EEC) No 3282/90 of 14 November 1990 amending Regulation (EEC) No 2430/90 fixing for the 1990/91 marketing year the amount of the aid for die cultivation of certain varieties of grape intended for drying THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 6 (6) thereof, Whereas, pursuant to Article 6 of Regulation (EEC) No 426/86, per hectare aid for the cultivation of sultanas currants, and muscatels intended for processing was fixed by Commission Regulation (EEC) No 2430/90 (3) at ECU 51 1 per hectare of specialized area harvested ; Article 1 Commission Regulation (EEC) No 2430/90 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 , 1 . For the 1990/91 marketing year the per hectare aid for the cultivation of sultanas, currants and musca ­ tels intended for processing pursuant to Article 6 of Regulation (EEC) No 426/86 is hereby fixed at ECU 511 per hectare of specialized area harvested. For each variety the amount of aid is adjusted by the coefficient listed in the Annex. 2. For the application of Article 6 (6) of Regulation (EEC) No 426/86, areas having a yield per hectare less than :  1 000 kilograms of dried grapes for sultanas,  750 kilograms of dried grapes for currants,  200 kilograms of dried grapes for muscatels, are not considered as specialized areas. The aid is not paid for the cultivation of the abovementioned products on these areas . However, for the 1990/91 marketing year, the minimum yield is fixed at 500 kilograms for sultanas and 375 kilograms for currants. 3. Member States shall take all necessary measures ' for controlling this minimum yield.' 2. The Annex to this Regulation is added. Whereas Article 6 ( 1 ), third subparagraph, of Regulation (EEC) No 426/86 provides for the possibility to differen ­ tiate the amount of aid on the basis of the varieties of grapes and on other factors which may affect yield ; whereas by Regulation (EEC) No 2430/90 the amount of aid was fixed without prejudice of a later differetiation before 1 November 1990 ; whereas it is appropriate to provide such a differentiation by a coefficient derived from the ratio of average yield by category to total average yield ; Whereas, however, it is appropriate to provide that areas having a yield lower than one-third of average yield diffe ­ rentiated for the varieties concerned shall not be consi ­ dered as specialized areas for the application of aid ; whereas therefore aid shall not be granted for the cultiva ­ tion of such areas ; whereas special climatic conditions in 1990, drought in particular, justify a lower minimum yield for sultanas and currants for the first year of application ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 . 0 OJ No L 228, 22. 8 . 1990, p. 20. No L 315/22 Official Journal of the European Communities 15. 11 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX 'ANNEX Coefficients applicable for varieties of dried grapes Variety Sultanas Currants Muscatels Coefficient 1,1871 0,9563 0,2652'